UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4911



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTONIO CARRILLO-MIRAMONTES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
Chief District Judge. (CR-03-22)


Submitted: April 27, 2006                       Decided: May 1, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark P. Foster, Jr., NIXON, PARK, GRONQUIST & FOSTER, P.L.L.C.,
Charlotte, North Carolina, for Appellant. Douglas Scott Broyles,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Antonio Carrillo-Miramontes appeals from his 78-month

sentence   imposed      following    his    guilty    plea    to    two    counts    of

possession with intent to distribute methamphetamine, in violation

of 21 U.S.C. § 841(a)(1) (2000).                 Carrillo-Miramontes’ counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738, 744

(1967), stating that there were no meritorious issues for appeal,

but addressing the reasonableness of Carrillo-Miramontes’ sentence.

Carrillo-Miramontes was informed of his right to file a pro se

supplemental brief, but he has not done so.                Because our review of

the record discloses no reversible error, we affirm.

            We   find     that    Carrillo-Miramontes’         guilty      plea     was

knowingly and voluntarily entered after a thorough hearing pursuant

to Fed. R. Crim. P. 11.          Carrillo-Miramontes was properly advised

of his rights, the offense charged, and the maximum sentence for

the   offense.      The    court    also    determined       that   there    was     an

independent factual basis for the plea and that the plea was not

coerced or influenced by any promises.                 See North Carolina v.

Alford, 400 U.S. 25, 31 (1970); United States v. DeFusco, 949 F.2d

114, 119-20 (4th Cir. 1991).

            We find that the district court properly applied the

Sentencing    Guidelines     and     considered      the   relevant       sentencing

factors    before   imposing       the   78-month    sentence.        18    U.S.C.A.

§ 3553(a) (West Supp. 2005); see United States v. Hughes, 401 F.3d


                                         - 2 -
540, 546-47 (4th Cir. 2005).                Additionally, we find that the

district court’s decision to deny Carrillo-Miramontes’ request for

a   variance    from    the    guideline    range      was   reasonable,    and    its

determination of the sentence within the range was reasonable. See

United States v. Green, 436 F.3d 449, 457 (4th Cir. 2006) (“[A]

sentence imposed within the properly calculated [g]uidelines range

. . . is presumptively reasonable.”) (internal quotation marks and

citation omitted).         Accordingly, we affirm Carrillo-Miramontes’

sentence.

            As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.                      We therefore

affirm Carrillo-Miramontes’ convictions and sentence.                   This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move     in   this     court    for   leave   to    withdraw     from

representation.         Counsel’s motion must state that a copy thereof

was served on the client.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the    court    and     argument    would    not   aid   the

decisional process.



                                                                            AFFIRMED


                                         - 3 -